Citation Nr: 1425605	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a back disability with sciatica.

3.  Entitlement to service connection for numbness of the right lower extremity.

4.  Entitlement to service connection for ruptured disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Appellant served on active duty from August 1958 to August 1960.

These matters came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Appellant testified at a Board hearing at the RO.  Unfortunately, the transcript of that hearing is incomplete, due to apparent technical difficulties.  In March 2011, the Board remanded the matter to afford the Appellant the opportunity to testify at another Board hearing.  In June 2011, the Appellant testified at a second Board hearing at the RO, pursuant to his request.  A complete transcript of that hearing is of record.

Because the Appellant has testified before two different Veterans Law Judges regarding the claims on appeal, review of this matter has been assigned to a panel of three Veterans Law Judges, in accordance with 38 C.F.R. § 20.707 (2013).  Both Veterans Law Judges who conducted hearings in this case will participate in making the decision on the claims.  In October 2011, the Appellant waived his right to appear at a Board hearing before the third panel member and asked that the panel proceed immediately with consideration of his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011). 

These matters were remanded in January 2012 and June 2013.

In a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for hemorrhoids, cervical spine disability (claimed as residuals of neck injury), and degenerative joint disease of the left shoulder (claimed as left arm and shoulder disability).  In a March 2014 rating decision, the AMC granted service connection for an acquired psychiatric disability, bilateral hearing loss, and tinnitus.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In January 2012, the Board denied service connection for a dental disability for VA disability compensation purposes.  See 38 C.F.R. §§ 3.381(a), 4.150 (2013).  As discussed in the Introduction of the January 2012 and June 2013 decisions, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not yet been addressed by the Agency of Original Jurisdiction (AOJ), despite the Appellant's assertion of in-service dental trauma.  See 38 C.F.R. § 17.161.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also be considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Inasmuch as the claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not been adjudicated by the AOJ, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment is referred to the AOJ for appropriate action.

In a January 2014 submission, the Veteran raised the issue of entitlement to service connection for a right shoulder disability.  In February 2014, March 2014, and April 2014 submissions, the Veteran asserted that his service-connected disabilities have worsened.  A determination should be made as to whether these submissions constitute increased rating claims or disagreement with the disability ratings assigned in the June 2013, November 2013, and March 2014 rating decisions.  These issues are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic sinusitis is due to active service.

2.  Lumbar disc herniation, lumbosacral degenerative disc disease, and lumbosacral osteoarthritis are due to active service.

3.  Bilateral sciatica of the lower extremities are due to lumbar disc herniation.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an award of service connection for lumbar disc herniation, lumbosacral degenerative disc disease, and lumbosacral osteoarthritis (claimed as back disability and ruptured disc) have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an award of service connection for bilateral sciatica of the lower extremities (claimed as sciatica and numbness of right lower extremity) have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of the grant of service connection for recurrent sinusitis, lumbar disc herniation, lumbosacral degenerative disc disease, lumbosacral osteoarthritis, and bilateral sciatica of the lower extremities, no further discussion of VCAA is necessary at this point.  

Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Appellant claims that he developed pain in his back during service as a result of lifting heavy radio equipment which persisted in his civilian years.  He contends that his current low back disabilities may be related to the heavy lifting in service.

The Appellant contends that he had a lot of sinus problems in service, including a running nose and sinus infections, for which he took sinus pills. He reports that he continues to experience sinus problems for which he receives treatment from a civilian physician, including antibiotics and other pills.  Post-service treatment records document treatment for sinusitis in December 2002 and August 2005.

The Board notes that the Appellant's service treatment records are unavailable.  In June 2006, the National Personnel Records Center (NPRC) advised the RO that the Appellant's service records had likely been destroyed in the July 1973 fire at their facility and that there were no alternative records available.  Based on the unambiguous response from NPRC, the Board finds that further requests for the Appellant's service treatment records would be futile.

Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The caselaw, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

In support of his claims, the Appellant has submitted March 2013 opinions from Dr. C.S.H.  This physician noted review of the Appellant's DD Form 214 and his current treatment records and opined that it is at least as likely as not or more likely than not that his ruptured disc, back disability with sciatic numbness of the right lower extremity, and sinus disability are related to his military service.  

With regard to the back disability, Dr. C.S.H. based this opinion on the fact that the Appellant was a Sergeant E-5 in charge of a communication section and he had to lift heavy receivers, transmitters and power supplies weighing 80-100 pounds into and out of vehicles.  He also had to pull telephone wire to the 155MM and the 105MM Howitzer.  Dr. C.S.H. stated that the heavy lifting of the equipment and straining and pulling of the telephone wire caused his above problems which were not present until military service.

With regard to his sinus disability, Dr. C.S.H. stated that the opinion was based on the Appellant's contentions that he had never had sinus problems until he went into the service and continued into civilian life.  Dr. C.S.H. stated that the Appellant had been treated for a sinus infection on different occasions.  Dr. C.S.H. stated that the Appellant had indicated that he had served in a lot of cold rain, and wet weather related to sinus problems.  

In September 2013, the Appellant underwent a QTC examination pertaining to his claimed sinusitis.  The examiner diagnosed chronic sinusitis and vasomotor rhinitis.  The examiner opined that sinusitis was less likely than not due to service noting that while he may have had sinusitis when deployed there are no records of anatomical damage due to deployment or infectious agent from deployment.  The examiner also stated that there were no field records from his service time.  

The same QTC examiner conducted an examination of the back.  The examiner diagnosed lumbar disc herniation, lumbosacral degenerative disc disease, and lumbosacral osteoarthritis.  The examiner opined that his lumbar spine conditions are less likely than not due to service.  Although acknowledging the Appellant's reports of symptoms in 1958, the examiner referenced a June 1991 MRI which showed a disc herniation at L5-S1 and referenced a civilian accident.  The examiner found no reference to a prior injury.  

In this case, the Board finds that the September 2013 QTC examiner erroneously relied on the lack of service records in providing a negative etiological opinion with regard to chronic sinusitis.  As detailed, the Appellant's service records are not available and the lack of any such records cannot be used as evidence against the claim.  In light of the positive etiological opinion from Dr. C.S.H., the credible and competent statements from the Appellant pertaining to his in-service symptoms, and the diagnosis of chronic sinusitis, service connection is warranted for chronic sinusitis.  

With regard to the claimed back disability, the QTC examiner also relied on a lack of documentation of a back injury prior to 1991 in formulating a negative etiological opinion.  The same examiner, however, found that his cervical spine disability was due to service finding that it was plausible that he had a laborious in-service job which resulted in "yanking and twisting" his neck.  The same plausibility can be applied to the Appellant's claimed back disability in light of his assertions of heavy lifting during service.  The Board finds the Appellant's descriptions of heavy lifting during service to be credible.  In light of the positive etiological opinion from Dr. C.S.H. based on the lay assertions of the Appellant, the fact that service records are unavailable, and in applying the benefit-of-the-doubt provisions, the Board finds that the competent medical evidence is in support of the Appellant's claim.  

With regard to his claimed sciatica and right lower extremity numbness, the September 2013 QTC examiner diagnosed peripheral neuropathy involving the bilateral sciatic bilateral lower extremities.  The examiner opined that such disability was due to his disc herniation.  In light of the Board's finding that service connection is warranted for disc herniation, it follows that service connection is also warranted for sciatica of the bilateral lower extremities.

Accordingly, in applying the benefit of the doubt rule, the Board concludes that service connection is warranted for chronic sinusitis, lumbar disc herniation, lumbosacral degenerative disc disease, lumbosacral osteoarthritis, and bilateral sciatica of the lower extremities.  





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic sinusitis is granted.

Entitlement to service connection for lumbar disc herniation, lumbosacral degenerative disc disease, and lumbosacral osteoarthritis, claimed as back disability and ruptured disc, is granted.

Entitlement to service connection for bilateral sciatica of the lower extremities, claimed as sciatica and numbness of the right lower extremity, is granted.  



__________________________			____________________________
       Michael J. Skaltsounis				           Dennis F. Chiappetta
    Acting Veterans Law Judge			            Veterans Law Judge



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


